Citation Nr: 0200162	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-20-213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for retinitis pigmentosa.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 9 to August 30, 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Columbia, South Carolina, which found that no new 
and material evidence had been submitted to warrant reopening 
a claim of entitlement to service connection for retinitis 
pigmentosa.  The Board addressed that matter in a decision 
dated in April 2001.  The veteran appealed to the Court of 
Appeals for Veterans Claims (Court), which by Order dated in 
July 2001 granted the VA Secretary's motion to remand for 
Board consideration of the potential impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096.  


FINDINGS OF FACT

1.  In a decision dated in February 1999, the Board denied 
entitlement to service connection for retinitis pigmentosa; 
the veteran did not appeal and the decision became final.

2.  The evidence submitted subsequent to the February 1999 
Board decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1999 Board decision that denied entitlement 
to service connection for retinitis pigmentosa is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998, 
2001).

2.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
retinitis pigmentosa.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Moray v. Brown, 5 Vet. App. 211 (1993), 
citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1456 (27th 
ed. 1988).

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, that either first manifest 
themselves during service or which pre-exist service and 
progress at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 
43253 (1990) (a reissue of General Counsel opinion 008-88 
(September 27, 1988).  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2001).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have pre-existed service.  38 C.F.R. 
§ 3.303(c). 

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting WEBSTER'S 
NEW WORLD DICTIONARY 1461 (3rd Coll. Ed. 1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) 
(Steinberg, J., dissenting); Degmetich, 104 F. 3d at 1331-33 
(holding that VA compensation cannot be awarded for a 
disability that existed in the past but no longer exists even 
if that disability was service-connected); see also Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993) (holding, as to whether 
increase must be to next higher rating, that "the presence 
of a ratable increase in disability at separation would be 
conclusive of an in-service increase in disability, but the 
obverse would not be true; that is, the absence of a ratable 
in-service increase [at separation] would not rule out a 
determination of an increase in disability"); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

Regulations provide that an appeal to a decision of the 
agency of original jurisdiction (the RO) consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  
Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(2001).  The claim will not thereafter be reopened or 
allowed, except as provided by regulation.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  See also 38 C.F.R. § 3.105 
(2001).

A decision of the Board is appealable to Court within 120 
days from the date of mailing of notice of the decision, 
provided that a notice of disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  A final and 
binding Board decision shall not be subject to revision on 
the same factual basis except as provided by regulation.  See 
38 C.F.R. §§ 3.105, 20.1400, et. seq. (2001).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Then, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Hickson v. West, 12 Vet. App. 247 (1999).  The Board 
does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Effective August 29, 2001, new evidence is defined as 
"existing evidence not previously submitted to agency 
decisionmakers.  Material evidence is defined as existing 
evidence that, "by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  66 Fed. Reg. 45620, 
45630 (August 29, 2001).  The regulation provides that:

New and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

Id.

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Factual Background

The veteran originally filed a claim of entitlement to 
service connection for retinitis pigmentosa in May 1994.  In 
connection with that claim the RO requested him to identify 
or submit any records of medical treatment, as well as 
service records relevant to retinitis pigmentosa.  The RO 
then received a partial copy of a 1992 private medical record 
setting out the veteran's visual acuity in both eyes at the 
time of examination in June 1983.  Also received was a 
private medical statement dated in 1992 that reported 
treatment of the veteran in October 1982, June 1983 and 
June 1992, and stated that the veteran had had the diagnosis 
of retinitis pigmentosa (believed to be autosomal dominant) 
since October 1979.  That record also set out the veteran's 
measured bilateral visual acuity as of June 1992.

In July 1994, the RO received service medical records.  On a 
report of medical history completed in April 1974, the 
veteran appears to have indicated "YES" to having or having 
had eye trouble; he crossed out the "YES" and initialed the 
change.  He past indicated treatment for a cut tongue as a 
child and for a work-related cut on the arm at age 17.  A 
military eye examination was conducted in April 1974 and 
revealed some near point difficulty; the veteran was 
determined to meet the visual qualifications for service.  A 
report of medical examination dated in April 1974 notes 
uncorrected distant visual acuity of 20/50 bilaterally, 
correctable to 20/25 bilaterally.  No eye disease was noted.

Service records indicate that the veteran was referred for 
evaluation of peripheral retinal pigmentary changes 
bilaterally in mid-August 1974.  Examination revealed typical 
signs of retinitis pigmentosa.

In a rating decision dated in September 1994, the RO denied 
service connection for retinitis pigmentosa, finding such to 
have pre-existed active service and not to have been 
aggravated therein.  The veteran appealed that determination 
to the Board.  In February 1998, the Board remanded the claim 
for further development.

In April 1998, VA received additional evidence.  Such 
includes a January 1974 medical record from Dr. Cheezem, 
which reflects treatment of an open laceration on the dorsum 
of the veteran's right forearm.  That medical report notes no 
serious illnesses or any eye problems.  Also received at that 
time were service personnel records reflecting the veteran's 
recommendation for military discharge due to a poor attitude 
and poor training performance.

In May 1998, the veteran presented for a VA examination.  The 
examiner cited review of medical evidence dated in July and 
August 1974, noting peripheral retinal pigment changes 
bilaterally, as well as review of an October 1974 examination 
confirming a diagnosis of bilateral retinitis pigmentosa.  
The examiner noted the veteran starting losing his vision 
approximately three months after discharge.  The VA examiner 
stated that retinitis pigmentosa was "a pernicious slowly 
advancing disease of the retina."  The examiner opined that 
if the retinal changes in August 1974 were noted enough to 
make the diagnosis that there was "really no question based 
on the observation of many other patients with retinitis 
pigmentosa that these changes were present a month prior at 
the time of induction."  The examiner also noted that, with 
respect to the progression during the veteran's one-month 
service period, "visually there was no change or progression 
during this time in the Army."

In a decision dated in February 1999, the Board denied 
service connection for retinitis pigmentosa, based on a 
determination that such pre-existed service entrance and was 
not aggravated therein.  The veteran did not appeal to the 
Court, and, the Board denied his request for reconsideration 
of its February 1999 decision.  See 38 C.F.R. § 20.1000 
(2001).

In March 2000, the veteran requested his claim be reopened 
and submitted a medical statement from Dr. Pakalnis, dated in 
March 2000.  Dr. Pakalnis reported treatment of the veteran 
in the VA eye clinic for retinitis pigmentosa, with no light 
perception in the left eye and light perception only in the 
right eye.  Dr. Pakalnis reviewed an August 15, 1974, 
military medical entry and noted the finding at that time 
that "the fundus shows signs typically associated with 
retinitis pigmentosa."  Dr. Pakalnis also noted a history 
that the veteran began to lose his vision only after his 
military service.

In a decision dated in April 2000, the RO denied reopening 
the veteran's claim; he appealed.  Thereafter he submitted a 
statement from Dr. Marmer, dated in October 1999.  Dr. Marmer 
reviewed 1974 medical records and stated that "[s]ince 
retinitis pigmentosa is a hereditary disorder, evidence of 
this disorder may have been present prior to this date."  
The veteran also submitted duplicate copies of the 1998 VA 
examination report, the March 2000 statement from Dr. 
Pakalnis and service medical records.  VA also received an 
October 2000 VA outpatient entry pertinent to the current 
severity and treatment of the veteran's retinitis pigmentosa.


Analysis

The February 1999 Board decision became final absent the 
veteran's appeal to the Court.  38 U.S.C.A. § 7104(b).  The 
basis for the denial was that retinitis pigmentosa had pre-
existed the veteran's one-month period of active service and 
that such had not been aggravated during such period.  In 
arriving at such determination the Board considered the 
veteran's own statements and history, service medical 
records, and post-service medical records, to include a VA 
examination opinion pertinent to the existence, onset and 
progression of retinitis pigmentosa.

As noted in the Introduction portion of this decision, the 
matter of whether new and material evidence had been received 
to warrant reopening the veteran's claim of entitlement to 
service connection for retinitis pigmentosa was decided in a 
Board decision dated in April 2001.  The Court, however, 
vacated that decision.  The Court cited two reasons for 
vacating and remanding the matter.  First, the Court noted 
the need to consider the applicability of the VCAA duty to 
assist provisions on the veteran's claim.  Second, the Court 
noted that the prior Board decision was not supported by 
adequate reasons and bases, specifically that the Board had 
not addressed whether additional notification to the veteran 
was warranted in light of the VCAA's notice provisions.

The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001) and is applicable 
to the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Nothing in the Act shall, however, be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f) (West Supp. 2001).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629, except the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing, and, 
insofar as the veteran's claim was received prior to August 
29, 2001, it is not applicable to the instant appeal.  
66 Fed. Reg. 45,620, 45,629.  The second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
relate to the assistance VA will provide to a claimant trying 
to reopen a finally decided claim, provide rights in addition 
to those provided by the VCAA.  VA has no authority to make 
these provisions retroactively effective and they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.  

The Board thus notes that VA has, in this case, met all 
duties to the veteran consistent with the VCAA such that 
additional notification or remand to the RO for consideration 
under the VCAA is not required.  First, the record reflects 
that the RO has notified the veteran of the evidence 
considered in connection with his claim to reopen, and of the 
laws and regulations governing service connection, the 
finality of unappealed decisions and the criteria for 
reopening claims.  The RO has also notified the veteran of 
the evidence needed to reopen his claim and the reasons and 
bases due to which such claim has not been reopened.  The RO 
has also provided the veteran an opportunity to submit 
additional evidence in support of his claim.  Finally, the 
veteran has been advised as to the promulgation of the VCAA 
and its implementing regulations via the Court's Order.  The 
veteran has not identified additional evidence that could be 
obtained to support the reopening of his claim.  In fact, 
after receiving notice of the Court's Order and the Board's 
notice of the opportunity to submit additional evidence, the 
veteran submitted a statement in November 2001 in which he 
specifically informed the Board he did not wish to submit any 
additional evidence and that there was already sufficient 
evidence of record to support his claim.  Consequently, no 
further action is required to comply with the notice or duty 
to assist provisions of the VCAA and the implementing 
regulations.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim to reopen in light of the regulations implementing the 
VCAA, which were published after the RO's most recent 
consideration of the veteran's claim to reopen.  A remand for 
RO consideration of the claim to reopen in light of the 
implementing regulations would serve only to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Board now considers the question of whether the evidence 
received since its February 1999 decision is new and material 
so as to warrant reopening the veteran's claim of entitlement 
to service connection for retinitis pigmentosa.  First, the 
veteran himself has reiterated arguments that his retinitis 
pigmentosa did not exist prior to his period of service, that 
the medical evidence considered previously does not support 
such conclusion, and that service connection is therefore 
warranted for retinitis pigmentosa first diagnosed during 
active service.  Such assertions are duplicative of those 
already considered in the record.  Moreover, the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render his own medical opinions 
competent so as to refute medical conclusions of record or 
establish the onset or progression of retinitis pigmentosa.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
here also notes that copies of service records and post-
service medical records submitted by the veteran in 
connection with the instant claim are clearly duplicative and 
thus not new.  

The medical statements from Drs. Marmer and Palkanis have not 
been previously considered by VA in connection with the 
veteran's claim and are thus new.  They are not, however, so 
significant as to warrant reopening the claim.  Dr. Marmer's 
statement reflects consideration of already-considered 
service records and includes his conclusion that such records 
support a finding that retinitis pigmentosa possibly existed 
prior to the time of notation in the service records.  Such 
conclusion is cumulative of medical evidence already 
considered by the RO and by the Board.  Dr. Marmer did not 
suggest that retinitis pigmentosa did not pre-exist service; 
nor did that physician offer any opinion as to the 
progression of such disease during service.  As such, Dr. 
Marmer's statement is not material.

Dr. Palkanis' statement is also cumulative.  Again, that 
physician reviewed records already considered by the Board 
and the RO in connection with the veteran's service 
connection claim.  Dr. Palkanis merely reiterated the 
substance of such records in his statement, along with note 
of the veteran's own history of not having lost his vision 
until after service.  Both the substance of the past medical 
records and the veteran's history as to losing his vision 
only after service have previously been considered.  Dr. 
Palkanis did not offer a medical opinion as to the onset of 
retinitis pigmentosa or the progression of such disease 
during service.  As such, that statement is not material and 
not so significant that it must be considered in order to 
fairly decide the claim.  Finally, the October 2000 VA 
outpatient entry speaks merely to the existence and severity 
of retinitis pigmentosa decades after the veteran's one-month 
period of military service and is not material to either the 
question of the onset of such disease or its progression or 
lack of progression during service.

In sum, VA has received no evidence that is both new and 
material to the question of entitlement to service connection 
for retinitis pigmentosa.  The evidence received is not 
competent, or is duplicative or cumulative and therefore not 
so significant as to warrant reopening of the claim and 
consideration of the matter de novo.  As such, the appeal is 
denied.


ORDER

New and material evidence not having been submitted to 
warrant reopening a claim of entitlement to service 
connection for retinitis pigmentosa, the appeal is denied.



		
	David Spickler
	Member, Board of Veterans' Appeals

 

